United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3436
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Timothy S. Reed

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: January 14, 2019
                              Filed: January 25, 2019
                                   [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Timothy Reed directly appeals the sentence the district court1 imposed after he
pleaded guilty to a firearm offense. His counsel has moved to withdraw, and in a

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
supplemental brief submitted pursuant to Anders v. California, 386 U.S. 738 (1967),
suggests that the district court improperly applied U.S.S.G. § 2K2.1(b)(6)(B) to
calculate Reed’s advisory Guidelines range. We conclude that the district court did
not rely on any clearly erroneous facts when it determined that Reed possessed the
firearm in connection with another felony offense, and that the court’s application of
section 2K2.1(b)(6)(B) was therefore proper. See United States v. Brooks, 648 F.3d
626, 629 (8th Cir. 2011) (per curiam) (providing standard of review). Having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion to
withdraw and affirm the judgment of the district court.
                       ______________________________




                                         -2-